Case: 11-14133      Date Filed: 11/14/2012       Page: 1 of 11

                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS


                           FOR THE ELEVENTH CIRCUIT
                                                                                 FILED
                                                                                             i

                                                                        L COURT OF APPEALS
                                                                         J.S.
                                       No. 11-14133                       ELEVENTH CIRCUfT

                                                                            NOV 1 4 20t2
                          D.C. Docket No. 0:10-cv-61796- JU
                                                                              JOHN LEY
                                                                               CLERK
WENDY YUNKER,


                                                                       Plaintiff-Appellee,

                                          versus



ALLIANCEONE RECEIVABLES MANAGEMENT, INC.,

                                                                    Defendant-Appellant.


                     Appeal from the United States District Court
                           for the Southern District of Florida




Before HULL and BLACK, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:


       Allianceone Receivables Management, Inc. ("Allianceone"), appeals from

the district court's denial of its motion to reconsider the court's grant of summary


        'Honorable Richard W. Goldberg, United States Court of International Trade Judge,
sitting by designation.
                 Case: 11-14133    Date Filed: 11/14/2012   Page: 2 of 11

judgment to Wendy Yunker in her lawsuit alleging a violation of the Fair Debt

Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692 et seq.. and the Florida

Consumer Collection Practices Act ("FCCPA"), Fla. Stat. § 559.72. After oral

argument, review of the parties' briefs, and consideration of the record, we dismiss

Allianceone's appeal for lack ofjurisdiction.

                                  I. BACKGROUND


A.    Yunker's Complaint and the Parties' Motions for Summary Judgment

      In the district court, Yunker filed an eight-count complaint against

Allianceone, alleging that Allianceone violated several provisions of the federal

FDCPA and a provision of the state FCCPA. Yunker's complaint alleged that

Allianceone utilized unlawful debt-collection methods in attempting to collect a

debt from her.


      For example, in Count VII of her complaint, Yunker alleged that

Allianceone violated § 1692g, in the federal FDCPA, by sending her a dunning

letter that essentially demanded immediate payment of the debt. Section 1692g

provides, inter alia, that the debt collector must notify the consumer in writing that

she has 30 days to dispute the debt, and that "[a]ny collection activities and

communication during the 30-day period may not overshadow or be inconsistent

with the disclosure of the consumer's right to dispute the debt." 15 U.S.C.
                  Case: 11-14133     Date Filed: 11/14/2012     Page: 3 of 11


§ 1692g(a), (b). Yunker's Count VII alleged that Allianceone's letter's

"accentuation of immediacy in its demands" overshadowed the letter's required

disclosure under § 1692g that she had a 30-day period to contest the debt's

validity.1

         After discovery, defendant Allianceone moved for summary judgment on all

of Yunker's claims. Among other things, defendant Allianceone argued that

Yunker's debt consisted entirely of unpaid highway tolls and, therefore, was not a

"debt" covered under the FDCPA and the FCCPA.


         Yunker, in turn, filed a "Motion for Partial Summary Judgment," asking the

district court to grant summary judgment on four of her seven FDCPA claims,

including the claim in Count VII that alleged a violation of 15 U.S.C. § 1692g.

Allianceone filed a response to Yunker's motion, but did not address her § 1692g

claim.


         The district court denied defendant Allianceone's motion for summary

judgment. At the same time, the court granted summary judgment to plaintiff

Yunker on three of her claims, including her § 1692g claim. As to Yunker's

§ 1692g claim, the district court noted that the issue was a "close call." However,



         !The details of Yunker's other allegations underthe FDCPA and the FCCPA are not
relevant to this appeal.
              Case: 11-14133     Date Filed: 11/14/2012   Page: 4 of 11

the district court concluded that Allianceone's dunning letter violated § 1692g as a

matter of law because some of the letter's language, which suggested a necessity

for immediate payment, was inconsistent with the letter's required notification

regarding the 30-day dispute period.

B.    Allianceone's Motion for Reconsideration


      Subsequently, defendant Allianceone filed a "Motion for Partial

Reconsideration," asking the district court to reconsider only its grant of summary

judgment to Yunker on her § 1692g claim. Allianceone argued at length that its

dunning letter did not violate any requirements of § 1692g.

      The district court denied Allianceone's motion for reconsideration, finding

that (1) Allianceone has waived its legal arguments regarding Yunker's § 1692g

claim because it failed to address this § 1692g claim in its response to Yunker's

motion for partial summary judgment, (2) Allianceone has offered no excuse for

its failure to address the § 1692g claim, and (3) Allianceone's motion for

reconsideration was based on mere disagreement with the outcome, not on any

authority previously unavailable.

C.    Settlement of Yunker's Claims


      The day before filing its aforementioned motion for reconsideration,

Allianceone sent an offer ofjudgment to Yunker, pursuant to Federal Rule of Civil
               Case: 11-14133    Date Filed: 11/14/2012    Page: 5 of 11

Procedure 68, proposing that a judgment be entered against Allianceone on

Yunker's FDCPA claims in the amount of $1001, as well as reasonable attorneys'

fees and costs. Allianceone's offer letter expressly reserved Allianceone's right to

appeal (1) the district court's denial of Allianceone's motion for summary

judgment, (2) the district court's grant of Yunker's motion for partial summary

judgment, and (3) any orders entered by the district court relating to its summary

judgment orders, "including but not limited to, any orders entered in response to

any motions directed at the Summary Judgment Order."

      Shortly after the district court denied Allianceone's motion for

reconsideration, Yunker accepted Allianceone's offer ofjudgment. The parties

also settled Yunker's state claim under the FCCPA, and the district court

dismissed that state claim with prejudice pursuant to the parties' stipulation. The

district court then entered a final judgment in favor of Yunker "in connection with

[her] claims under the [FDCPA]." It is undisputed that Allianceone has paid

Yunker the sums in the final judgment for her FDCPA claims, which included

$1001 plus reasonable attorneys' fees and costs.

D.    Appeal

      Allianceone timely filed a notice of appeal from the district court's final

judgment. In its brief to this Court, Allianceone challenged the district court's
                Case: 11-14133        Date Filed: 11/14/2012       Page: 6 of 11

denial of its motion for reconsideration, asking this Court to hold, as a matter of

law, that its dunning letter did not violate § 1692g of the FDCPA. Yunker

responded to Allianceone's arguments on the merits.

       Subsequently, this Court ordered the parties to file supplemental briefs on

the issue of whether the settlement of Yunker's claims rendered the case moot.


Allianceone's brief argues that the case is not moot because Allianceone has a

stake in the outcome of the appeal and has expressly reserved its right to appeal.

Yunker contends that the settlement of her claims mooted the litigation and that, in

any event, Allianceone waived its right to appeal by consenting to the final

judgment in favor of Yunker.

                                     II. DISCUSSION


       Article III of the United States Constitution "limits the jurisdiction of the

federal courts to actual cases and controversies." Crown Media. LLC v. Gwinnett


Cntv.. GA. 380 F.3d 1317, 1324 (11th Cir. 2004) (internal quotation marks

omitted).2 To satisfy the case-or-controversy requirement, "a plaintiff must have

suffered some actual injury that can be remedied or redressed by a favorable

judicial decision." IcL (internal quotation marks omitted). A case becomes moot



       2We review questions of subject matter jurisdiction de novo. Holston Invs.. Inc. B.V.I, v.
LanLoeistics Corp.. 677 F.3d 1068,1070 (11th Cir. 2012).
               Case: 11-14133     Date Filed: 11/14/2012    Page: 7 of 11

"when it no longer presents a live controversy with respect to which the court can

give meaningful relief." Id. (internal quotation marks omitted).

      As a general principle, settlement between the parties in litigation renders

the case moot. U.S. Fire Ins. Co. v. Caulkins Indiantown Citrus Co.. 931 F.2d

744, 748 (11th Cir. 1991); ITT Ravonier Inc. v. United States. 651 F.2d 343, 345

(5th Cir. Unit B July 1981). We have recognized three exceptions to this

principle. U.S. Fire Ins. Co.. 931 F.2d at 748. A case does not become moot (1)

where one issue has become moot, "but the case as a whole remains alive because

other issues have not become moot"; (2) when one party "unilaterally alters its

conduct to terminate the dispute," such as ceasing allegedly illegal conduct; and

(3) where a controversy is "capable of repetition, yet evadfes] review." Id

(internal quotation marks omitted).

      None of the above three exceptions applies in this case. First, as reflected in

the district court's final judgment, Allianceone and Yunker have settled all of

Yunker's FDCPA claims (including the § 1692g claim), and no issue remains to

be litigated in this regard. As discussed more fully below, Allianceone's challenge

to the district court's earlier grant of summary judgment on Yunker's § 1692g

claim does not create a justiciable controversy. Second, there is no evidence, and

Allianceone does not allege, that it unilaterally altered its conduct to terminate its
               Case: 11-14133     Date Filed: 11/14/2012    Page: 8 of 11

dispute with Yunker. Rather, Yunker acted too and accepted $1001 plus

attorneys' fees and costs. Third, this case does not present a situation that is

capable of repetition but evades review as to this plaintiff. See U.S. Fire Ins. Co..

931F.2dat748.


      To support its argument that the case is not moot, Allianceone relies heavily

on the Supreme Court's decision in Electrical Fittings Corp. v. Thomas & Betts

Co.. 307 U.S. 241, 59 S. Ct. 860 (1939), which involved a patent infringement

lawsuit. In Electrical Fittings, the district court found that (1) the plaintiffs patent

was valid and (2) the defendants did not infringe the patent. Id at 241-42, 59 S.

Ct. at 860. The district court issued a corresponding decree adjudging the patent

valid but dismissing the lawsuit. Id The Supreme Court held:

             A party may not appeal from a judgment or decree in his favor, for
      the purpose ofobtaining a review offindings he deems erroneous which
      are not necessary to support the decree. But here the decree itself
      purports to adjudge the validity of [the patent], and though the
      adjudication was immaterial to the disposition of the cause, it stands as
      an adjudication of one of the issues litigated. We think the petitioners
      were entitled to have this portion of the decree eliminated, and that the
      Circuit Court ofAppeals had jurisdiction, as we have held this court has,
      to entertain the appeal, not for the purpose ofpassing on the merits, but
      to direct the reformation of the decree.


Id at 242, 59 S. Ct. at 860-61 (footnotes omitted).

      Allianceone's reliance on Electrical Fittings is unavailing. In that case, the
              Case: 11-14133     Date Filed: 11/14/2012     Page: 9 of 11

Supreme Court stated that it could exercise jurisdiction over the appeal not on the

merits, but only to correct the district court's procedural error by removing an

unnecessary adjudication from the district court's decree. See id.: see also Deposit

Guar. Nat'l Bank v. Roper. 445 U.S. 326, 335-36 & n.7, 100 S. Ct. 1166, 1172-73

& n.7 (1980) (discussing Electrical Fittings). Here, Allianceone does not allege

any such procedural error, and we do not believe any such error exists. Instead,

Allianceone asks us to rule on the merits of Yunker's § 1692g claim and conclude

that Allianceone's dunning letter does not violate § 1692g as a matter of law. But

there is no actual case or controversy left between Allianceone and Yunker as to

the § 1692g claim because Allianceone and Yunker settled that claim between

themselves.


      In any event, to the extent Electrical Fittings is applicable here, that case

and its progeny make clear that we cannot reach the merits of Yunker's § 1692g

claim. See Electrical Fittings. 307 U.S. at 242, 59 S. Ct. at 860-61; see also

Deposit Guar. Nat'l Bank. 445 U.S. at 336, 100 S. Ct. at 1173 (holding, in a case

analogous to Electrical Fittings, that "the Court of Appeals had jurisdiction to

entertain the appeal only to review the asserted procedural error, not for the

purpose of passing on the merits of the substantive controversy").

      We also recognize that Allianceone reserved its right to appeal the district
               Case: 11-14133      Date Filed: 11/14/2012   Page: 10 of 11


court's grant of summary judgment on Yunker's § 1692g claim, and that both

parties argued the merits of this issue on appeal. However, this still does not

create a justiciable controversy in the absence of either party having a continuing

financial stake in this particular litigation. See Crown Media. LLC. 380 F.3d

at 1324; see also Ins. Corp. of Ireland. Ltd. v. Compagnie des Bauxites de Guinee.

456 U.S. 694, 702, 102 S. Ct. 2099, 2104 (1982) ("[N]o action of the parties can

confer subject-matter jurisdiction upon a federal court. Thus, the consent of the

parties [to jurisdiction] is irrelevant    "). Nothing suggests, and the parties do

not argue, that their settlement and the district court's final judgment would be

altered if Allianceone succeeded in this appeal. Thus, even if our decision on the

merits could assist Allianceone or Yunker in some future litigation, such a

decision would be exactly the sort of advisory opinion prohibited by Article III.

See Church of Scientologv of Cal. v. United States. 506 U.S. 9, 12, 113 S. Ct. 447,

449 (1992) ("[A] federal court has no authority to give opinions upon moot

questions or abstract propositions, or to declare principles or rules of law which

cannot affect the matter in issue in the case before it." (internal quotation marks

omitted)); BankWest. Inc. v. Baker. 446 F.3d 1358, 1367 (11th Cir. 2006) ("If we

addressed issues that might arise, we would be rendering an advisory opinion on

future conduct and events that may never occur, something which Article III does


                                           10
                Case: 11-14133        Date Filed: 11/14/2012       Page: 11 of 11

not permit us to do.").3 In light of the foregoing, we dismiss Allianceone's appeal

as moot.


       APPEAL DISMISSED.




       3We notethat, in Dorse v. Armstrong World Indus. Inc.. 798 F.2d 1372 (11th Cir. 1986),
we decided to consider the merits of an appeal where the plaintiff and the defendant stipulated to
a judgment in the underlying lawsuit, but the defendant expressly reserved the right to appeal.
Dorse is materially different from this case, however. In Dorse, there was no indication that the
parties entered into a final, unconditional monetary settlement, whereby the defendant's success
on appeal would not affect the underlying settlement and judgment. Here, Allianceone and
Yunker did enter such a final, unconditional settlement because the present appeal will not affect
the district court's final judgment, regardless of the outcome of the appeal, and Allianceone
would still be obligated to pay the agreed sum to Yunker, including reasonable attorneys' fees
and costs. In fact, Allianceone has already paid that sum, as well as attorneys' fees and costs.

                                                11